Citation Nr: 1431524	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tooth and gum problems, to include for the purpose of receiving VA outpatient treatment.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal initially included claims seeking an increased rating for the Veteran's service-connected bilateral pes planus, generalized anxiety disorder, sinusitis, and allergic rhinitis.  These claims were adjudicated in a January 2014 Board decision and, in that decision, the Board determined that a TDIU claim had been raised as part and parcel of the increased rating claims.  The Board determined, however, that additional evidentiary development was needed with respect to the TDIU claim and remanded that claim for such development.  The Board also remanded the claim of service connection for tooth and gum problems, as that issue is inextricably intertwined with the TDIU claim, given that one of the classes of eligibility for such treatment is a total disability rating.  

In addition to the paper claims file, the Veteran has a paperless, electronic claims file located on Virtual VA and the Veterans Benefit Management System (VBMS). A July 2014 review of Virtual VA reveals a February 2014 brief in support of the Veteran's claims.  The remainder of the documents on Virtual VA and VBMS are either duplicative or irrelevant to the claims on appeal.  

For reasons explained below, the issues remaining on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

As noted, this appeal was most recently remanded by the Board in January 2014 in order for the AOJ to conduct additional evidentiary development with respect to the pending TDIU claim.  The Board directed that the AOJ send the Veteran a VCAA letter informing him of the requirements for establishing entitlement to TDIU and obtain any outstanding VA treatment records.  The Board also directed that the Veteran be afforded a VA general medical examination to assess the effects of his service-connected disabilities on his employability and obtain a medical opinion as to whether the service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  

Review of the record shows that, following the January 2014 remand, the AMC declined jurisdiction of the remand and transferred the case to the Winston-Salem RO.  Thereafter, in February 2014, the RO and the Board sent the Veteran letters informing him that the remand directives had been completed and his appeal was being returned to the Board's docket.  

Despite the letters sent to the Veteran, it does not appear that any action was taken to complete the directives of the January 2014 remand.  Indeed, review of the paper and electronic claims files does not reveal that, following the January 2014 remand, the Veteran was sent a VCAA letter, that outstanding VA treatment records were obtained, or that the Veteran was scheduled and/or notified of a VA examination.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the AOJ did not complete any of the action requested in the January 2014 remand, the Board finds that the instructions of the January 2014 remand were not substantially complied with, thereby necessitating another remand.

The claim of entitlement to service connection for tooth and gum disorders for the purposes of VA outpatient treatment is dependent in part on the outcome of the TDIU issue, as one of the classes of eligibility for such treatment is a total disability rating.  See 38 C.F.R. § 17.161(h) (2013).  Therefore, the Board will defer adjudication of this claim pending resolution of the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.

2.  Obtain any outstanding VA treatment records, including records dated from November 2011 to the present, and associate them with either the paper or paperless claims file.  

3.  After obtaining all outstanding records, schedule the Veteran for a general examination to assess the effects of his service-connected disabilities on his employability.  The entire claims file (paper and electronic) must be made available to the examiner for review.  The examiner must indicate in the examination report that the claims file has been reviewed.  

After examining the Veteran and reviewing the claims file, the examiner must render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., generalized anxiety disorder, bilateral pes planus, gastroesophageal reflux disease (GERD), allergic rhinitis, sinusitis, tinnitus, and bilateral hearing loss, either singularly or jointly.  The examiner must take into account the Veteran's level of education, prior work history, and skills training, but not his age or any impairment caused by nonservice-connected disabilities in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the TDIU claim and entitlement to service connection for a dental disorder, to include for the purpose of VA outpatient treatment, based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



